


116 S1092 IS: Sanction Entities in China for Undermining Rules, Exploiting Intellectual Property Act of 2019
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 1092
IN THE SENATE OF THE UNITED STATES

April 9, 2019
Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Foreign Relations

A BILL
To impose sanctions with respect to the theft of United States intellectual property by Chinese persons, and for other purposes.


1.Short titleThis Act may be cited as the Sanction Entities in China for Undermining Rules, Exploiting Intellectual Property Act of 2019 or the SECURE IP Act of 2019. 2.Imposition of sanctions with respect to Chinese persons that are involved in the theft of United States intellectual property (a)Identification required (1)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall—
(A)identify Chinese persons that the President determines to, on or after such date of enactment— (i)be responsible for or complicit in, or to have engaged in, the misappropriation, receipt, or use of intellectual property stolen from United States persons if that misappropriation, receipt, or use is reasonably likely to result in, or has materially contributed to, a significant threat to the national security, foreign policy, or economy of the United States;
(ii)have materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to or in support of— (I)any activity described in clause (i); or
(II)any person the property and interests in property of which are blocked pursuant to subsection (b)(1); (iii)be owned or controlled by, or to have acted or purported to act for or on behalf of, directly or indirectly, any person the property and interests in property of which are blocked pursuant to subsection (b)(1);
(iv)have attempted to engage in any of the activity described in clause (i), (ii), or (iii); or (v)be a corporate officer of, or a principal shareholder with controlling interests in, an entity described in any of clauses (i) through (iv); and
(B)submit to the appropriate congressional committees a list of such persons. (2)FormThe list required by paragraph (1)(B) shall be submitted to the appropriate congressional committees in unclassified form and published in the Federal Register.
(3)Public input
(A)In generalIn identifying persons under paragraph (1)(A), the President shall solicit and consider public input, as appropriate. (B)ProcessNot later than 30 days after the date of the enactment of this Act, the President shall—
(i)establish a process for soliciting and considering public input under subparagraph (A) in a manner that protects the confidentiality of persons providing that input; (ii)publish guidelines for providing input pursuant to that process on a publicly available internet website in an easily searchable format; and
(iii)submit to the appropriate congressional committees a report on that process. (b)Imposition of sanctionsThe President shall impose the following sanctions with respect to each person on the list required by subsection (a)(1)(B):
(1)Blocking of propertyThe President shall block and prohibit, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), all transactions in all property and interests in property of the person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. (2)Exclusion from united statesIn the case of an alien, the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, the alien.
(c)Exceptions
(1)Intelligence activitiesThis section shall not apply with respect to activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States. (2)Compliance with united nations headquarters agreementSubsection (b)(2) shall not apply with respect to the admission of an alien to the United States if such admission is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international agreements.
(d)Implementation; penalties
(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section. (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(1) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
(e)Termination of sanctionsThe President may remove a Chinese person from the list required by subsection (a)(1)(B), and terminate the application of sanctions under subsection (b) with respect to the person, if the President determines and reports to the appropriate congressional committees that the person— (1)has not, during the 2-year period preceding the date of the determination, engaged in any activity described in subsection (a)(1)(A); and
(2)has provided assurances that the person will not engage in any such activity in the future. (f)Report required (1)In generalWith the third consecutive list required by subsection (a)(1)(B) that includes a Chinese person, the President shall submit to the appropriate congressional committees a report that includes a description of—
(A)the activity described in subsection (a)(1)(A) in which the person engaged; (B)how the intellectual property involved in the activity was misappropriated or used;
(C)how the use of that intellectual property affected the United States person from which the intellectual property was stolen; and (D)the significant threat to the national security, foreign policy, or economy of the United States the misappropriation, receipt, or use of the intellectual property is reasonably likely to result in or has materially contributed to.
(2)Form of reportThe report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex. (g)DefinitionsIn this section:
(1)Admission; alienThe terms admission and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101). (2)Appropriate congressional committeesThe term appropriate congressional committees means—
(A)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on Finance of the Senate; and (B)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives.
(3)Chinese personThe term Chinese person means— (A)an individual who is a citizen or national of the People's Republic of China; or
(B)an entity organized under the laws of the People's Republic of China or otherwise subject to the jurisdiction of the Government of the People's Republic of China. (4)Intellectual propertyThe term intellectual property means—
(A)any work protected by a copyright under title 17, United States Code; (B)any property protected by a patent granted by the United States Patent and Trademark Office under title 35, United States Code;
(C)any word, name, symbol, or device, or any combination thereof, that is registered as a trademark with the United States Patent and Trademark Office under the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 5, 1946 (commonly known as the Lanham Act or the Trademark Act of 1946) (15 U.S.C. 1051 et seq.); (D)a trade secret (as defined in section 1839 of title 18, United States Code); or
(E)any other form of intellectual property. (5)United states personThe term United States person means—
(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.

